DETAILED ACTION
The instant application having Application No. 17/024,193 filed on 17 September 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 11 December 2020, 10 February 2021, and 31 January 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 3-5, 7-10, 13-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Initially, it should be noted that the present application and App. No. 17/027,569 shares the same inventive entity.

Claims 1-2, 6, 11, 15-16, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 13-14, and 18 of copending Application No. 17/027,569. This is a provisional nonstatutory double patenting rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-2, 6, 9, 13-14, and 18 of App. No. 17/027,569 anticipates the limitations of instant claims 1-2, 6, 11, 15-16, and 20, respectively. A comparison between the claims is provided in the table below.
Instant Application
App. No. 17/027,569
1. A method for processing a workflow, the method comprising:
1. A method for processing a workflow, the method comprising:
receiving, by processing circuitry, workflow information of the workflow; 
receiving, by processing circuitry, workflow information of the workflow;
generating, based on the workflow information, the workflow to process input data, the workflow including a plurality of processing tasks and a first buffering task, the plurality of processing tasks including a first processing task and a second processing task;
generating, based on the workflow information, the workflow to process input data, the workflow including a plurality of processing tasks and a first buffering task, the plurality of processing tasks including a first processing task and a second processing task;
causing the first processing task to enter a running state in which a subset of the input data is processed by the first processing task and output to the first buffering task as first processed subset data;
causing the first processing task to enter a running state in which a subset of the input data is processed by the first processing task and output to the first buffering task as first processed subset data;
causing the first processing task to transition from the running state to a non-running state based on an amount of the first processed subset data stored in the first buffering task being equal to a first threshold; and
causing the first processing task to transition from the running state to a paused state based on an amount of the first processed subset data stored in the first buffering task being equal to a first threshold, state information of the first processing task being stored in the paused state; and
after the first processing task is transitioned to the non-running state, causing the second processing task to enter a running state in which the first processed subset data stored in the first buffering task is processed by the second processing task.
after the first processing task is transitioned to the paused state, causing the second processing task to enter a running state in which the first processed subset data stored in the first buffering task is processed by the second processing task.
2. The method of claim 1, wherein
2. The method of claim 1, wherein
the second processing task is configured to output the processed first processed subset data as second processed subset data to a second buffering task in the running state; and
the second processing task is configured to output the processed first processed subset data as second processed subset data to a second buffering task in the running state; and
the method further includes:
the method further includes:
causing the second processing task to transition from the running state to a non- running state based on one of:
causing the second processing task to transition from the running state to a paused state based on one of:
(i) an amount of the second processed subset data stored in the second buffering task being equal to a second threshold and
(i) an amount of the second processed subset data stored in the second buffering task being equal to a second threshold and
(ii) the amount of the first processed subset data stored in the first buffering task being provided to the second processing task.
(ii) the amount of the first processed subset data stored in the first buffering task being provided to the second processing task, state information of the second processing task being stored in the paused state.
6. The method of claim 1, wherein no state information of the first processing task is stored when the first processing task is in the non-running state, the non-running state including one of an idle state and a destroyed state.
6. The method of claim 1, wherein a lifecycle of the first processing task includes transitioning between the paused state and one of the running state, an error state, and a destroyed state.
11. A method for processing a plurality of workflows, the method comprising:
9. A method for processing a plurality of workflows, the method comprising:
receiving, by processing circuitry, workflow information of the plurality of workflows;
receiving, by processing circuitry, workflow information of the plurality of workflows;
generating, based on the workflow information, the plurality of workflows to process input data, at least one of the plurality of workflows including a plurality of processing tasks, the plurality of workflows including a first workflow and a second workflow;
generating, based on the workflow information, the plurality of workflows to process input data, at least one of the plurality of workflows including a plurality of processing tasks, the plurality of workflows including a first workflow and a second workflow;
causing the first workflow to enter a running state in which a subset of the input data is processed by the first workflow and output to a buffering task as first processed subset data;
causing the first workflow to enter a running state in which a subset of the input data is processed by the first workflow and output to a buffering task as first processed subset data;
causing the first workflow to transition from the running state to a non-running state based on an amount of the first processed subset data stored in the buffering task being equal to a threshold; and
causing the first workflow to transition from the running state to a paused state based on an amount of the first processed subset data stored in the buffering task being equal to a threshold, state information of the first workflow being stored in the paused state; and
after the first workflow is transitioned to the non-running state, causing the second workflow to enter a running state in which the first processed subset data stored in the buffering task is processed by the second workflow.
after the first workflow is transitioned to the pause state, causing the second workflow to enter a running state in which the first processed subset data stored in the buffering task is processed by the second workflow.
15. An apparatus for processing a workflow, the apparatus comprising processing circuitry configured to:
13. An apparatus for processing a workflow, the apparatus including processing circuitry that is configured to:
receive workflow information of the workflow;
receive workflow information of the workflow;
generate, based on the workflow information, the workflow to process input data, the workflow including a plurality of processing tasks and a first buffering task, the plurality of processing tasks including a first processing task and a second processing task;
generate, based on the workflow information, the workflow to process input data, the workflow including a plurality of processing tasks and a first buffering task, the plurality of processing tasks including a first processing task and a second processing task;
cause the first processing task to enter a running state in which a subset of the input data is processed by the first processing task and output to the first buffering task as first processed subset data;
cause the first processing task to enter a running state in which a subset of the input data is processed by the first processing task and output to the first buffering task as first processed subset data;
cause the first processing task to transition from the running state to a non-running state based on an amount of the first processed subset data stored in the first buffering task being equal to a first threshold; and
cause the first processing task to transition from the running state to a paused state based on an amount of the first processed subset data stored in the first buffering task being equal to a first threshold, state information of the first processing task being stored in the paused state; and
after the first processing task is transitioned to the non-running state, cause the second processing task to enter a running state in which the first processed subset data stored in the first buffering task is processed by the second processing task.
after the first processing task is transitioned to the paused state, cause the second processing task to enter a running state in which the first processed subset data stored in the first buffering task is processed by the second processing task.
16. The apparatus of claim 15, wherein
14. The apparatus of claim 13, wherein:
the second processing task is configured to output the processed first processed subset data as second processed subset data to a second buffering task in the running state; and
the second processing task is configured to output the processed first processed subset data as second processed subset data to a second buffering task in the running state; and
the processing circuitry is further configured to:
the processing circuitry is configured to:
cause the second processing task to transition from the running state to a non- running state based on one of:
cause the second processing task to transition from the running state to a paused state based on one of:
 (i) an amount of the second processed subset data stored in the second buffering task being equal to a second threshold and
(i) an amount of the second processed subset data stored in the second buffering task being equal to a second threshold and
 (ii) the amount of the first processed subset data stored in the first buffering task being provided to the second processing task.
(ii) the amount of the first processed subset data stored in the first buffering task being provided to the second processing task, state information of the second processing task being stored in the paused state.
20. The apparatus of claim 15, wherein no state information of the first processing task is stored when the first processing task is in the non-running state, the non-running state including one of an idle state and a destroyed state.
18. The apparatus of claim 13, wherein a lifecycle of the first processing task includes transitioning between the paused state and one of the running state, an error state, and a destroyed state.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of App. No. 17/027,569 in view of Schincariol et al. (U.S. 2014/0074905).
As per claim 12, Schincariol further teaches that the non-running state of the first workflow includes one of an idle state and a destroyed state; no state information of the first workflow is stored when the first workflow is in the non- running state; and the first workflow is configured to process the subset of the input data independently from remaining subsets outside the subset of the input data (see for example Schincariol, this limitation is disclosed such that status of a job within a workflow orchestrator transitions through states, the states that can be transitioned through including a PAUSED state, a RUNNING state, and a FAILED state where the job is aborted (i.e. destroyed state) and current job state is not persisted (i.e. no state information of the job is stored); paragraphs [0058]-[0066]. A platform instance is assigned a unique identifier that must be used on all subsequent operations related to this instance; paragraph [0089]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the product disclosed by claim 9 of the App. No. 17/027,569 to include that the non-running state of the first workflow includes one of an idle state and a destroyed state; no state information of the first workflow is stored when the first workflow is in the non- running state; and the first workflow is configured to process the subset of the input data independently from remaining subsets outside the subset of the input data using the teaching of Schincariol.  The modification would be obvious because one of ordinary skill in the art would be motivated to provide workflow orchestration as a job progresses (as suggested by Schincariol, see for example paragraphs [0058]-[0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. 2017/0052824) (Hereinafter Sharma) in view of Iakhnine et al. (U.S. 9,343,063) (Hereinafter Iakhnine), further in view of Cismas et al. (U.S. 2006/0117316) (Hereinafter Cismas), and further in view of Tsirkin et al. (U.S. 2021/0055948) (Hereinafter Tsirkin).
As per claim 1, Sharma discloses a method for processing a workflow (see for example Sharma, this limitation is disclosed such that there is a system that generates and executes workflows; paragraph [0009]), the method comprising: 
receiving, by processing circuitry, workflow information of the workflow (see for example Sharma, this limitation is disclosed such that a plurality of data inputs are received to configure and execute specifications for a workflow generation mechanism; paragraph [0009]); 
generating, based on the workflow information, the workflow to process input data (see for example Sharma, this limitation is disclosed such that the workflow generation mechanism receives the plurality of data inputs to configure and execute a plurality of [workflow] specifications based on said plurality of data inputs; paragraph [0009]); 
Although Sharma discloses generating, based on the workflow information, the workflow to process input data, Sharma does not explicitly teach a workflow including a plurality of processing tasks and a first buffering task, the plurality of processing tasks including a first processing task and a second processing task, and causing the first processing task to enter a running state in which a subset of the input data is processed by the first processing task and output to the first buffering task as first processed subset data.
However, Iakhnine discloses a workflow including a plurality of processing tasks and a first buffering task, the plurality of processing tasks including a first processing task and a second processing task (see for example Iakhnine, this limitation is disclosed such that there is a pipelined process (i.e. workflow) with stages that each have inputs and outputs, there being a first stage (i.e. first processing task), a second state (i.e. second processing task), and a work buffer (i.e. first buffering task) between the first stage and the second stage; col.1 lines {43}-{62}), and
causing the first processing task to enter a running state in which a subset of the input data is processed by the first processing task and output to the first buffering task as first processed subset data (see for example Iakhnine, this limitation is disclosed such that the first stage is producing outputs (i.e. causing the first processing task to enter a running state) which are held by the buffer; col.1 lines {43}-{62}).
Sharma in view of Iakhnine is analogous art because they are from the same field of endeavor, workflow management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharma by outputting from a task to a buffer as taught by Iakhnine because it would enhance the teaching of Sharma with an effective means of dealing with matching the outputs of a stage to the inputs of another stage in a pipelined process (as suggested by Iakhnine, see for example col.1 lines {43}-{62}).
Sharma in view of Iakhnine does not explicitly teach causing a first processing task to transition from a running state to a non-running state based on an amount of a first processed subset data stored in a first buffering task being equal to a first threshold.
However, Cismas discloses causing a first processing task to transition from a running state to a non-running state based on an amount of a first processed subset data stored in a first buffering task being equal to a first threshold (see for example Cismas, this limitation is disclosed such that in a system with a producer thread having a producer output buffer, the producer thread is suspended when its output buffer is full; paragraph [0004]).
Sharma in view of Iakhnine is analogous art with Cismas because they are from the same field of endeavor, workflow management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharma in view of Iakhnine by suspending when a buffer is full as taught by Cismas because it would enhance the teaching of Sharma in view of Iakhnine with an effective means of sharing resources (as suggested by Cismas, see for example paragraph [0003]).
Sharma in view of Iakhnine, further in view of Cismas does not explicitly teach after the first processing task is transitioned to the non-running state, causing the second processing task to enter a running state in which the first processed subset data stored in the first buffering task is processed by the second processing task.
However, Tsirkin discloses after the first processing task is transitioned to the non-running state, causing the second processing task to enter a running state in which the first processed subset data stored in the first buffering task is processed by the second processing task (see for example Tsirkin, this limitation is disclosed such that responsive to completing processing of data, execution of a first thread is suspended and execution of a second thread is resumed, the second thread executing an application that retrieves results from a result buffer; paragraph [0038]).
Sharma in view of Iakhnine, further in view of Cismas is analogous art with Tsirkin because they are from the same field of endeavor, workflow management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharma in view of Iakhnine, further in view of Cismas by resuming a task to process results stored in a buffer as taught by Tsirkin because it would enhance the teaching of Sharma in view of Iakhnine, further in view of Cismas with an effective means of sharing data (as suggested by Tsirkin, see for example paragraph [0037]).
As per claim 2, Sharma in view of Iakhnine, further in view of Cismas, further in view of Tsirkin method of claim 1, wherein the second processing task is configured to output the processed first processed subset data as second processed subset data to a second buffering task in the running state (see for example Iakhnine, this limitation is disclosed such that there is a pipelined process (i.e. workflow) with stages that each have inputs and outputs, there being a first stage (i.e. first processing task), a second stage (i.e. second processing task), and a work buffer (i.e. first buffering task) between the first stage and the second stage; col.1 lines {43}-{62}). Further, each stage is matched with an appropriate buffer size for a plurality of work buffers (i.e. there is a second buffering task for a second stage); col.8 lines {17}-{38}); and the method further includes: 
causing the second processing task to transition from the running state to a paused state based on one of: (i) an amount of the second processed subset data stored in the second buffering task being equal to a second threshold and (ii) the amount of the first processed subset data stored in the first buffering task being provided to the second processing task, state information of the second processing task being stored in the paused state (see for example Cismas, this limitation is disclosed such that in a system with a producer thread having a producer output buffer, the producer thread is suspended when its output buffer is full; paragraph [0004]).
Regarding claim 11, it is a method claim having similar limitations cited in claim 1. Moreover, Iakhnine discloses a plurality of workflows including a first workflow and a second workflow (see for example Iakhnine, there are a plurality of workflows for a pipelined process; clm.13 and associated text). Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 15, it is an apparatus claim having similar limitations cited in claim 1. Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is an apparatus claim having similar limitations cited in claim 2. Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (U.S. 2017/0052824) in view of Iakhnine (U.S. 9,343,063), further in view of Cismas (U.S. 2006/0117316), further in view of Tsirkin  (U.S. 2021/0055948) as applied to claims 1, 11, and 15 above, respectively, and further in view of Schincariol et al. (U.S. 2014/0074905) (Hereinafter Schincariol).
As per claim 6, Sharma in view of Iakhnine, further in view of Cismas, further in view of Tsirkin discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein no state information of the first processing task is stored when the first processing task is in the non-running state, the non-running state including one of an idle state and a destroyed state.
	However, Schincariol discloses the limitation wherein no state information of the first processing task is stored when the first processing task is in the non-running state, the non-running state including one of an idle state and a destroyed state. (see for example Schincariol, this limitation is disclosed such that status of a job within a workflow orchestrator transitions through states, the states that can be transitioned through including a PAUSED state, a RUNNING state, and a FAILED state where the job is aborted (i.e. destroyed state) and current job state is not persisted (i.e. no state information of the job is stored); paragraphs [0058]-[0066]).
Sharma in view of Iakhnine, further in view of Cismas, further in view of Tsirkin is analogous art with Schincariol because they are from the same field of endeavor, workflow management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharma in view of Iakhnine, further in view of Cismas, further in view of Tsirkin by transitioning through workflow job states as taught by Schincariol because it would enhance the teaching of Sharma in view of Iakhnine, further in view of Cismas, further in view of Tsirkin with an effective means of workflow orchestration as a job progresses (as suggested by Schincariol, see for example paragraphs [0058]-[0065]).
Regarding claim 12, it is a method claim having similar limitations cited in claim 6. Moreover, Schincariol discloses the first workflow is configured to process the subset of input data independently from remaining subsets outside the subset of the input data (see for example Schincariol, a platform instance is assigned a unique identifier that must be used on all subsequent operations related to this instance; paragraph [0089]). Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 20, it is an apparatus claim having similar limitations cited in claim 6. Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196